Public Utilities Commission, No. 96-406-EL-COI. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion to intervene of Enron Capital and Trade Resources, Inc., and appellant’s motion to stay briefing and motion to expedite motion to stay briefing,
IT IS ORDERED by the court that the motion to intervene be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motion to stay briefing be, and hereby is, denied.
Douglas, J., dissents to the denial.